DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-12 were originally filed January 21, 2021.
	The amendment received April 16, 2021 amended claims 4, 5, 7-9, 11, and 12 and added new claims 13-16.
	The amendment received July 27, 2022 amended claim 11 and added new claim 17.
	Claims 1-17 are currently pending.
	Claims 2 and 17 are currently under consideration.
Election/Restrictions
	Please note: due to the amendment to claim 11 received July 27, 2022, claim 11 is now part of Group IV.

Applicant’s election of Group II (previous claims 2-4, 9-11, and 13; now claims 2-4, 9, 10, 13, and 17) in the reply filed on July 27, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 1, 5-8, 11, 12, and 14-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 27, 2022.
Applicant’s election of SEQ ID NO: 6 (annexin core domain), OVA-derivative peptide of SEQ ID NO: 4, and vaccine as the species in the reply filed on July 27, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 3, 4, 9, 10, and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 27, 2022. Please note: claim 10 is withdrawn due to the dependency on withdrawn claim 9.
Priority
The present application is a CON of 16/308,702 filed December 10, 2018 (now U.S. Patent 10,947,283) which is a 371 (National Stage) of PCT/EP2017/063985 filed June 8, 2017 which claims foreign priority to EP 16173925.5 filed June 10, 2016.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 21, 2021 is being considered by the examiner.
Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

	Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.

	Specific deficiencies and the required response to this Office Action are as follows:
	1. Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).

	See page 20, 2nd and 3rd paragraphs; page 22, last paragraph; and page 26, 2nd paragraph.
	Each and every recitation of a sequence with four or more specifically defined amino acids requires a SEQ ID NO:.	

	Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

	2. Specific deficiency – Nucleotide and/or amino acid sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings.

	See Figures 1A, 1B, 2A, 2B, 3A, 4A, 8, and 10.

	Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Sequence Interpretation
	The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, and “selected from the group consisting of SEQ ID NOs: 1, 2, and 3” requires the full-length sequence with 100% identity to SEQ ID NOs: 1, 2, or 3 and the same length as SEQ ID NOs: 1, 2, or 3.
Claim Objections
Claim 2 is objected to because of the following informalities: the claim is dependent on a claim in a withdrawn Group. The claim should be independent. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. One of skill in the art would not be able to determine the scope of the presently claimed protein conjugate or fusion protein. For example, it is unclear if the MHC and/or HLA are part of the protein conjugate or fusion protein or not.

Claims 2 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. One of skill in the art would not be able to determine the scope of the presently claimed protein conjugate or fusion protein. For example, the scope of “having” regarding SEQ ID NO: 4 is unclear (e.g. open, closed, etc.).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 2 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tang et al. U.S. Patent Application Publication 2006/0286074 published December 21, 2006.
For present claim 2, Tang et al. teach fusion proteins utilized as vaccines comprising (1) an antigen specifically associated with tumor vascular endothelial cells (TVECA) including annexin of SEQ ID NO: 4 (i.e. 88% identity to present SEQ ID NO: 6) and/or fragments of annexin, (2) tumor antigens including MUC1 and HER2(neu), and/or (3) carriers including ovalbumin (OVA) (please refer to the entire specification particularly the abstract; paragraphs 9, 10, 16, 17, 19, 20, 35, 46, 57-61, 69-72, 74-82, 84, 87).
Therefore, the teachings of Tang et al. anticipate the presently claimed fusion protein.

Claims 2 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohlfest et al. U.S. Patent Application Publication 2013/0331546 published December 12, 2013.
For present claims 2 and 17, Ohlfest et al. teach vaccines comprising fusion polypeptides of (1) annexin core domain and (2) antigen including ovalbumin (OVA) including SIINFEKL (SEQ ID NO: 6 – 100% identity to present SEQ ID NO: 4) or gp100 wherein the annexin increases antigen presentation on MHC (please refer to the entire specification particularly the abstract; paragraphs 5-12, 26, 35, 37, 50-62, 64-66, 85-87, 89-92, 94-98, 100, 105, 106, 114, 133, 136; Examples 3and 5).
Therefore, the teachings of Ohlfest et al. anticipate the presently claimed fusion protein.

Claims 2 and 17 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Ohlfest et al. WO 2015/073632 published May 21, 2015 and/or the 371 (national stage) U.S. Patent Application Publication 2016/0279212 filed May 12, 2016 (effective filing date of November 13, 2013; utilized for the citations below).
For present claims 2 and 17, Ohlfest et al. teach vaccines comprising fusion polypeptides of (1) annexin core domain and (2) antigen including ovalbumin (OVA) including SIINFEKL (SEQ ID NO: 9 – 100% identity to present SEQ ID NO: 4) wherein the annexin increases antigen presentation on MHC (please refer to the entire specification particularly the abstract; paragraphs 6-9, 11, 24, 26, 36, 37, 38, 41-64, 104, 127; Examples 1-3; claims).
Therefore, the teachings of Ohlfest et al. anticipate the presently claimed fusion protein.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ohlfest et al. U.S. Patent Application Publication 2013/0331546 published December 12, 2013 and Tang et al. U.S. Patent Application Publication 2006/0286074 published December 21, 2006.
For present claims 2 and 17, Ohlfest et al. teach vaccines comprising fusion polypeptides of (1) annexin core domain and (2) antigen including ovalbumin (OVA) including SIINFEKL (SEQ ID NO: 6 – 100% identity to present SEQ ID NO: 4) or gp100 wherein the annexin increases antigen presentation on MHC (please refer to the entire specification particularly the abstract; paragraphs 5-12, 26, 35, 37, 50-62, 64-66, 85-87, 89-92, 94-98, 100, 105, 106, 114, 133, 136; Examples 3and 5).
However, while Ohlfest et al. teach annexin, Ohlfest et al. do not specifically teach SEQ ID NO: 6.
For present claims 2 and 17, Tang et al. teach fusion proteins utilized as vaccines comprising (1) an antigen specifically associated with tumor vascular endothelial cells (TVECA) including annexin of SEQ ID NO: 4 (i.e. 88% identity to present SEQ ID NO: 6) and/or fragments of annexin, (2) tumor antigens including MUC1 and HER2(neu), and/or (3) carriers including ovalbumin (OVA) (please refer to the entire specification particularly the abstract; paragraphs 9, 10, 16, 17, 19, 20, 35, 46, 57-61, 69-72, 74-82, 84, 87).
The claims would have been obvious because the substitution of one known element (i.e. annexin) for another (i.e. SEQ ID NO: 6) would have yielded predictable results (i.e. increased antigen presentation on MHC) to one of ordinary skill in the art at the time of the invention. The claims would have been obvious because a particular known technique (i.e. utilizing annexin as an adjuvant to increase antigen presentation on MHC) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Telelflex Inc., 82 USPQ2d 1385 (U.S. 2007). 

Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ohlfest et al. WO 2015/073632 published May 21, 2015 and/or the 371 (national stage) U.S. Patent Application Publication 2016/0279212 filed May 12, 2016 (effective filing date of November 13, 2013; utilized for the citations below) and Tang et al. U.S. Patent Application Publication 2006/0286074 published December 21, 2006.
For present claims 2 and 17, Ohlfest et al. teach vaccines comprising fusion polypeptides of (1) annexin core domain and (2) antigen including ovalbumin (OVA) including SIINFEKL (SEQ ID NO: 9 – 100% identity to present SEQ ID NO: 4) wherein the annexin increases antigen presentation on MHC (please refer to the entire specification particularly the abstract; paragraphs 6-9, 11, 24, 26, 36, 37, 38, 41-64, 104, 127; Examples 1-3; claims).
However, while Ohlfest et al. teach annexin, Ohlfest et al. do not specifically teach SEQ ID NO: 6.
For present claims 2 and 17, Tang et al. teach fusion proteins utilized as vaccines comprising (1) an antigen specifically associated with tumor vascular endothelial cells (TVECA) including annexin of SEQ ID NO: 4 (i.e. 88% identity to present SEQ ID NO: 6) and/or fragments of annexin, (2) tumor antigens including MUC1 and HER2(neu), and/or (3) carriers including ovalbumin (OVA) (please refer to the entire specification particularly the abstract; paragraphs 9, 10, 16, 17, 19, 20, 35, 46, 57-61, 69-72, 74-82, 84, 87).
The claims would have been obvious because the substitution of one known element (i.e. annexin) for another (i.e. SEQ ID NO: 6) would have yielded predictable results (i.e. increased antigen presentation on MHC) to one of ordinary skill in the art at the time of the invention. The claims would have been obvious because a particular known technique (i.e. utilizing annexin as an adjuvant to increase antigen presentation on MHC) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Telelflex Inc., 82 USPQ2d 1385 (U.S. 2007). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,947,283 in view of Ohlfest et al. U.S. Patent Application Publication 2013/0331546 published December 12, 2013. 
Claims 1-2 of U.S. Patent No. 10,947,283 are drawn to a method of utilizing fusion proteins comprising fragments of SEQ ID NOs: 1-3 and 6-8 (annexin) in combination with an antigen.
However, U.S. Patent No. 10,947,283 does not specifically teach ovalbumin of SEQ ID NO: 4.
For present claims 2 and 17, Ohlfest et al. teach vaccines comprising fusion polypeptides of (1) annexin core domain and (2) antigen including ovalbumin (OVA) including SIINFEKL (SEQ ID NO: 6 – 100% identity to present SEQ ID NO: 4) or gp100 wherein the annexin increases antigen presentation on MHC (please refer to the entire specification particularly the abstract; paragraphs 5-12, 26, 35, 37, 50-62, 64-66, 85-87, 89-92, 94-98, 100, 105, 106, 114, 133, 136; Examples 3and 5).
The claims would have been obvious because the substitution of one known element (i.e. genus of antigen) for another (i.e. species of ovalbumin of SEQ ID NO: 4) would have yielded predictable results (i.e. specific antigen as part of the fusion proteins and subsequently presentation on MHC) to one of ordinary skill in the art at the time of the invention. The claims would have been obvious because a particular known technique (i.e. utilizing ovalbumin of SEQ ID NO: 4 in fusion polypeptides with annexin for subsequent MHC presentation) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Telelflex Inc., 82 USPQ2d 1385 (U.S. 2007). 

Claims 2 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 17/429,532 in view of Ohlfest et al. U.S. Patent Application Publication 2013/0331546 published December 12, 2013. 
Copending Application No. 17/429,532 claims annexin-coated particles comprising annexin including annexin A1 and antigen.
However, copending Application No. 17/429,532 does not specifically teach fusion proteins and/or ovalbumin of SEQ ID NO: 4.
For present claims 2 and 17, Ohlfest et al. teach vaccines comprising fusion polypeptides of (1) annexin core domain and (2) antigen including ovalbumin (OVA) including SIINFEKL (SEQ ID NO: 6 – 100% identity to present SEQ ID NO: 4) or gp100 wherein the annexin increases antigen presentation on MHC (please refer to the entire specification particularly the abstract; paragraphs 5-12, 26, 35, 37, 50-62, 64-66, 85-87, 89-92, 94-98, 100, 105, 106, 114, 133, 136; Examples 3and 5).
The claims would have been obvious because the substitution of one known element (i.e. genus of antigen) for another (i.e. species of ovalbumin of SEQ ID NO: 4) would have yielded predictable results (i.e. specific antigen as part of the fusion proteins and subsequently presentation on MHC) to one of ordinary skill in the art at the time of the invention. The claims would have been obvious because a particular known technique (i.e. utilizing ovalbumin of SEQ ID NO: 4 in fusion polypeptides with annexin for subsequent MHC presentation; making fusion polypeptides) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Telelflex Inc., 82 USPQ2d 1385 (U.S. 2007). 
This is a provisional nonstatutory double patenting rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prior art with 100% identity to present SEQ ID NO: 6: U.S. Patent Application Publications 2009/0324575 (SEQ ID NO: 130), 2012/0121571 (SEQ ID NO: 130), and 2012/0251453 (SEQ ID NO: 11).
Andersen et al., February 16, 2016, Monomeric annexin A2 is an oxygen-regulated toll-like receptor 2 ligand and adjuvant, Journal of ImmunoTherapy of Cancer, 4(11): (8 pages).
Kukutsch et al., 2000, Formation and Kinetics of MHC Class I-Ovalbumin Peptide Complexes on Immature and Mature Murine Dendritic Cells, J Invest Dermatol, 115: 449-453.


Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER D STEELE/Primary Examiner, Art Unit 1658